In an action to recover on an industrial policy of life insurance, it is established that the insured was attended by a physician for the condition of hypertension and arteriosclerosis less than a year before the issuance of the policy, and that the insured died about a year after such medical attendance from an illness of which the aforesaid ailments were the underlying cause. In the Municipal Court of the City of New York, on the verdict of a jury, the plaintiff recovered a judgment. On appeal the Appellate Term reversed the judgment and dismissed the complaint. By permission the plaintiff appeals from the order of the Appellate Term. Order unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.